By JUDGE ALFRED D. SWERSKY
This matter is before the Court on Respondent’s Motion to Strike the petition of the Division of Child Support Enforcement (DCSE) to establish paternity and support.
Respondent argues that DCSE lacks statutory authority to bring this action by virtue of the fact that the infant child is not a resident of Virginia. Respondent relies on the statutory definition of a "dependent child" as found in Code of Virginia, § 63.1-250. That definition states that the child must meet the eligibility criteria set out in Code of Virginia, § 63.1-105. The latter Section (63.1-105) deals with eligibility for aid to dependent children and does include a requirement that the person be a resident of Virginia.
The Motion to Strike the petition of DCSE must be granted. The statutory scheme enacted to provide for enforcement of child support obligations (63.1-250, et seq.) clearly contemplates that DCSE may order support administratively or prepare and file proper court actions. This statutory grant of authority is limited to actions on behalf of "dependent children" who are defined by the Code, in part, as residents of Virginia. Since DCSE is without statutory authority to pursue this court action, its petition must be dismissed.
*397The Court notes, however, that Mr. Westerman has filed a petition on behalf of the child in her own right and this Court clearly has jurisdiction as to that petition.